Citation Nr: 0930180	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
hysterectomy. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with 
her retirement in September 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in March 2008.  A Board 
hearing at the local RO was held in April 2009.   

At the Board hearing, the Veteran submitted additional 
evidence along with a waiver of RO consideration.  However, 
in light of the need to remand, the RO will have the 
opportunity to consider the new evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of hysterectomy.  At the April 2009 hearing, the 
Veteran testified that since her retirement from service, she 
has received medical treatment at the James A. Haley VA 
Hospital in Tampa Bay, Florida.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain the Veteran's VA treatment records.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, at the Board hearing, the Veteran testified that she 
had a hysterectomy in November 1989 and was subsequently on 
convalescence leave for a few months.  Thus, given that the 
Veteran's service treatment records have been misplaced, the 
Board finds that the RO should take appropriate steps to 
obtain the Veteran's service personnel records to see if 
there is any documentation of an extended convalescence leave 
period.  

Further, in light of the Veteran's missing service treatment 
records and, in turn, the VA's heightened duty to assist the 
Veteran, the RO should request that the Veteran identify all 
obstetrician/gynecologist providers where she received 
treatment since service.  The RO should then attempt to 
obtain all records identified by the Veteran.  

Lastly, the Board observes that recent Federal Circuit Court 
decisions have found that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Given the testimony by the Veteran and 
her daughter as well as a lay statement by another person all 
indicating that the Veteran under went a hysterectomy while 
in service, the Board finds that a VA examination is 
necessary in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action 
to obtain copies of all VA treatment 
records from September 1992, to 
specifically include any reports of 
gynecological examinations/treatment. 

2.  The RO should take the appropriate 
steps to secure the Veteran's service 
personnel records.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The RO should request that the 
Veteran identify all other 
obstetrician/gynecologist providers where 
she received treatment since service.  
The RO should then attempt to obtain all 
records identified by the Veteran.

4.  The Veteran should be scheduled for a 
VA gynecological examination to determine 
the nature, extent and etiology of any 
residuals of hysterectomy.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should clearly delineate any 
evidence of and /or residuals of 
hysterectomy.  

If the examiner concludes that any 
hysterectomy was performed, then examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
residuals of hysterectomy are related to 
service.  A rationale for any such 
opinion should be furnished, including 
discussion of any medical findings which 
reasonably suggest the time period any 
hysterectomy was performed.  

5.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




